         Case 4:20-cv-05040-EFS      ECF No. 21    filed 03/17/21   PageID.916 Page 1 of 24


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON




2                                                                      Mar 17, 2021
                                                                           SEAN F. MCAVOY, CLERK

3

4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    SANDRA V.,1                                     No.   4:20-CV-5040-EFS

8                                 Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND GRANTING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Sandra V. appeals the denial of benefits by the Administrative Law Judge

16   (ALJ). She alleges the ALJ erred by 1) failing to properly assess whether Plaintiff

17   met or equaled a listing, 2) discounting Plaintiff’s symptom reports, 3) failing to

18   properly consider lay statements from her sister, and 4) improperly assessing her

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 17 & 19.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:20-cv-05040-EFS       ECF No. 21       filed 03/17/21   PageID.917 Page 2 of 24




1    residual functional capacity and therefore relying on an incomplete hypothetical at
2    step five. In contrast, Defendant Commissioner of Social Security asks the Court to
3    affirm the ALJ’s decision finding Plaintiff not disabled. After reviewing the record
4    and relevant authority, the Court denies Plaintiff’s Motion for Summary
5    Judgment, ECF No. 17, and grants the Commissioner’s Motion for Summary
6    Judgment, ECF No. 19.
7                          I.     Five-Step Disability Determination
8             A five-step sequential evaluation process is used to determine whether an
9    adult claimant is disabled.3 Step one assesses whether the claimant is currently
10   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
11   gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
12   step two.6
13            Step two assesses whether the claimant has a medically severe impairment,
14   or combination of impairments, which significantly limits the claimant’s physical
15

16

17

18

19
     3   20 C.F.R. §§ 404.1520(a), 416.920(a).
20
     4   Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
21
     5   Id. §§ 404.1520(b), 416.920(b).
22
     6   Id. §§ 404.1520(b), 416.920(b).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:20-cv-05040-EFS       ECF No. 21      filed 03/17/21   PageID.918 Page 3 of 24




1    or mental ability to do basic work activities.7 If the claimant does not, benefits are
2    denied. 8 If the claimant does, the disability-evaluation proceeds to step three.9
3             Step three compares the claimant’s impairments to several recognized by the
4    Commissioner to be so severe as to preclude substantial gainful activity.10 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled.11 If an impairment does not, the disability-
7    evaluation proceeds to step four.
8             Step four assesses whether an impairment prevents the claimant from
9    performing work she performed in the past by determining the claimant’s residual
10   functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
11   are denied.13 If the claimant cannot perform prior work, the disability-evaluation
12   proceeds to step five.
13            Step five, the final step, assesses whether the claimant can perform other
14   substantial gainful work—work that exists in significant numbers in the national
15

16
     7   20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
17
     8   Id. §§ 404.1520(c), 416.920(c).
18
     9   Id. §§ 404.1520(c), 416.920(c).
19
     10   Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).
20
     11   Id. §§ 404.1520(d), 416.920(d).
21
     12   Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
22
     13   Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:20-cv-05040-EFS          ECF No. 21    filed 03/17/21   PageID.919 Page 4 of 24




1    economy—considering the claimant’s RFC, age, education, and work experience.14
2    If so, benefits are denied. If not, benefits are granted.15
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four.16 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits.17
6                            II.    Factual and Procedural Summary
7               Plaintiff filed Title II and XVI applications, alleging an amended disability
8    onset date of August 10, 2015.18 Her claims were denied initially and upon
9    reconsideration.19 A video administrative hearing was held before Administrative
10   Law Judge Marie Palachuck.20
11              In denying Plaintiff’s disability claims, the ALJ made the following findings:
12

13

14
     14   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496,
15
     1497-98 (9th Cir. 1984).
16
     15   20 C.F.R. §§ 404.1520(g), 416.920(g).
17
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
18
     17   Id.
19
     18   AR 246-52 & 254-64. See also AR 66 (amending disability onset date to August
20
     10, 2015).
21
     19   AR 144-49 & 152-61.
22
     20   AR 41-72.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:20-cv-05040-EFS         ECF No. 21   filed 03/17/21   PageID.920 Page 5 of 24




1
                    Plaintiff met the insured status requirements through December 31,
2
                     2016;
3
                    Step one: Plaintiff had not engaged in substantial gainful activity
4
                     since July 1, 201121;
5
                    Step two: Plaintiff had the following medically determinable severe
6
                     impairments: post-polio myelitis, left lower extremity; chronic back
7
                     pain; obesity (BMI 33-36); depressive disorder; and anxiety disorder;
8
                    Step three: Plaintiff did not have an impairment or combination of
9
                     impairments that met or medically equaled the severity of one of the
10
                     listed impairments;
11
                    RFC: Plaintiff had the RFC to perform light work except:
12
                        She can only stand and walk up to 2 hours in and [sic] eight
                        hour workday. Postural activities can be performed on an
13
                        occasional basis, except she can rarely climb stairs and never
                        climb ladders, ropes, or scaffolds. Further, [Plaintiff] would
14
                        need to avoid all exposure to hazards and walking on uneven
                        ground. From a psychological perspective, [Plaintiff] is able
15
                        to understand, remember, and carry out simple, routine
                        repetitive tasks and instructions. She is able to maintain
16
                        concentration, persistence, and pace on those tasks for 2-hour
                        intervals between regularly scheduled breaks. She should be
17
                        in a predictable environment with seldom change and no
                        fast-paced production rate of work. Interaction with the
18
                        public and co-workers should be limited to superficial, which
                        was defined as non-collaborative with no tandem tasks.
19

20

21
     21   Although Plaintiff amended her disability onset date at the hearing, the ALJ’s
22
     decision did not reflect the amended disability onset date. AR 66, 21, & 23.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:20-cv-05040-EFS         ECF No. 21    filed 03/17/21   PageID.921 Page 6 of 24




1
                     Step four: Plaintiff was not capable of performing past relevant work;
2
                      and
3
                     Step five: considering Plaintiff’s RFC, age, education, and work
4
                      history, Plaintiff could perform work that existed in significant
5
                      numbers in the national economy, such as garment sorter, mail clerk,
6
                      and final assembler.22
7
             When assessing the medical-opinion evidence, the ALJ gave:
8
                     significant weight to the testifying opinions of John Morse, M.D. and
9
                      Marian Martin, Ph.D.;
10
                     some weight to the treating opinion of Samantha Price, DPM and the
11
                      reviewing opinions of John Gilbert, Ph.D. and Stacy Koutrakos,
12
                      Psy.D.; and
13
                     little to some weight to the reviewing opinions of Donna LaVallie,
14
                      D.O. and Gordan Hale, M.D.23
15
             The ALJ also found Plaintiff’s medically determinable impairments could
16
     reasonably be expected to cause some of the alleged symptoms, but her statements
17
     concerning the intensity, persistence, and limiting effects of those symptoms were
18

19

20

21
     22   AR 15-40
22
     23   AR 30-32.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:20-cv-05040-EFS        ECF No. 21    filed 03/17/21   PageID.922 Page 7 of 24




1    not entirely consistent with the medical evidence and other evidence in the
2    record.24 Likewise, the ALJ discounted the lay statement from Plaintiff’s sister.25
3             Plaintiff requested review of the ALJ’s decision by the Appeals Council,
4    which denied review.26 Plaintiff timely appealed to this Court.
5                                  III.   Standard of Review
6             A district court’s review of the Commissioner’s final decision is limited.27 The
7    Commissioner’s decision is set aside “only if it is not supported by substantial
8    evidence or is based on legal error.”28 Substantial evidence is “more than a mere
9    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
10   mind might accept as adequate to support a conclusion.”29 Moreover, because it is
11   the role of the ALJ and not the Court to weigh conflicting evidence, the Court
12

13

14

15

16

17
     24   AR 27-28.
18
     25   AR 32.
19
     26   AR 1-8.
20
     27   42 U.S.C. § 405(g).
21
     28   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
22
     29   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:20-cv-05040-EFS          ECF No. 21    filed 03/17/21   PageID.923 Page 8 of 24




1    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
2    from the record.”30 The Court considers the entire record as a whole.31
3             Further, the Court may not reverse an ALJ decision due to a harmless
4    error.32 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
5    nondisability determination.”33 The party appealing the ALJ’s decision generally
6    bears the burden of establishing harm.34
7                                         IV.      Analysis
8    A.       Step Three (Listings): Plaintiff fails to establish error.
9             Plaintiff contends the ALJ erred by 1) finding that Plaintiff’s impairments
10   did not meet Listings 1.04 and 11.11, and 2) failing to consider, beyond a
11

12

13
     30   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
14
     31   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
15
     consider the entire record as whole, weighing both the evidence that supports and
16
     the evidence that detracts from the Commissioner's conclusion,” not simply the
17
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
18
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
19
     evidence was not considered[.]”).
20
     32   Molina, 674 F.3d at 1111.
21
     33   Id. at 1115 (quotation and citation omitted).
22
     34   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:20-cv-05040-EFS           ECF No. 21    filed 03/17/21   PageID.924 Page 9 of 24




1    boilerplate finding, whether Plaintiff’s impairments met or medically equaled
2    Listing 1.02A.
3               If a claimant meets all of the listing criteria, she is considered disabled at
4    step-three. A claimant who does not meet all of the listing criteria may still be
5    considered disabled at step-three if her impairment(s) medically equal a listed
6    impairment.35 Medical equivalence can be established three ways, one of which is:
7               If an individual has an impairment that is described in the listings,
                but either:
8
                   a. the individual does not exhibit one or more of the findings
9                     specified in the particular listing, or
                   b. the individual exhibits all of the findings, but one or more of the
10                    findings is not as severe as specified in the particular listing,
11              then we will find that his or her impairment is medically equivalent to
                that listing if there are other findings related to the impairment that
12              are at least of equal medical significance to the required criteria.36
13              The ALJ is obligated to consider the relevant evidence to determine whether
14   a claimant's impairment(s) meet or equal one of the specified impairments set forth
15   in the listings.37 Generally, a “boilerplate finding is insufficient to support a
16

17

18

19

20
     35   Soc. Sec. Ruling 17-2p.
21
     36   Id.
22
     37   Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir.2001); 20 C.F.R. § 416.920(a)(4)(iii).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
      Case 4:20-cv-05040-EFS         ECF No. 21   filed 03/17/21   PageID.925 Page 10 of 24




1    conclusion that a claimant's impairment does not [meet or equal a listing].”38 The
2    Ninth Circuit has recognized, however, that the ALJ need not recite the reasons for
3    her step-three determination under the listings portion of the decision so long as
4    the relevant evidence and underlying findings are discussed in the ALJ's decision.39
5    Moreover, a boilerplate finding may be appropriate where a claimant fails to set
6    forth any evidence for the ALJ to conclude an impairment could meet or equal a
7    listing.40
8
               1.    Listing 1.04A
9
               To meet Listing 1.04A, a claimant must establish 1) evidence of nerve root
10
     compression characterized by neuro-anatomic distribution of pain, 2) spine-motion
11
     limitation, 3) atrophy with associated muscle weakness or muscle weakness
12
     accompanied by sensory or reflex loss, and 4) if there is involvement of the lower
13
     back, positive straight-leg raising test (sitting and supine).41 Here, the ALJ found
14

15
     38   Lewis, 236 F.3d at 512; see also Marcia v. Sullivan, 900 F.2d 172, 176 (9th
16
     Cir.1990) (noting that the ALJ's unexplained finding at step three was reversible
17
     error).
18
     39   Lewis, 236 F.3d at 513.
19
     40   Gonzalez v. Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990).
20
     41   Gnibus v. Berryhill, 2017 WL 977594, at *4 (E. D. Cal. March 13, 2017) (finding
21
     Listing 1.04A was met) (citing Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (“For a
22
     claimant to show that his impairment matches a listing, it must meet all of the
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
      Case 4:20-cv-05040-EFS       ECF No. 21     filed 03/17/21   PageID.926 Page 11 of 24




1    Plaintiff’s low back pain did not meet or equal Listing 1.04A because Plaintiff’s
2    spinal condition did not result in compromise of a nerve root or of the spinal cord
3    accompanied by sensory or reflex loss and positive straight-leg raising test.42
4    Plaintiff argues, without pertinent citations to the record, that the ALJ erred.43
5    Plaintiff fails to present evidence revealing that her spinal condition resulted in
6    compromise of a nerve root or the spinal cord accompanied by sensory or reflex loss,
7    or spinal arachnoiditis, or spinal stenosis.44 There is no proven error by the ALJ.
8

9

10
     specified medical criteria. An impairment that manifests only some of those
11
     criteria, no matter how severely, does not qualify.”)).
12
     42   AR 24.
13
     43   Plaintiff—not the Court—must flesh out and support her arguments with law
14
     and facts. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 930 (9th Cir.
15
     2003) (“We require contentions to be accompanied by reasons.”); McPherson v.
16
     Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory
17
     manner, unaccompanied by some effort at developed argumentation, are deemed
18
     waived. It is not sufficient for a party to mention a possible argument in a most
19
     skeletal way, leaving the court to . . . put flesh on its bones.”).
20
     44   See, e.g., AR 365 (noting normal straight leg raising test and exhibiting normal
21
     range of motion of the back); AR 740, 744, & 777 (noting although positive straight
22
     leg raise on the left for ipsilateral and decreased range of lumbar back motion, the
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
      Case 4:20-cv-05040-EFS            ECF No. 21   filed 03/17/21   PageID.927 Page 12 of 24




1             2.        Listing 11.11
2             Listing 11.11 applies to post-polio syndrome and is characterized by either:
3
                       disorganization of motor function in two extremities, resulting in an
4
                        extreme limitation in the ability to stand up from a seated position,
5
                        balance while standing or walking, or use of the upper extremities; or
6
                       unintelligible speech; or
7
                       bulbar and neuromuscular dysfunction resulting in respiratory or
8
                        nutritional failures; or
9
                       marked limitation in physical functioning and in one of the non-
10
                        exertional categories.45
11
     Here, the ALJ found Plaintiff’s post-polio myelitis did not meet or equal Listing
12
     11.11 because the record did not demonstrate satisfaction of one of the above
13
     categories.46 Plaintiff argues the ALJ erred in reaching this finding. However, a
14
     review of the medical record indicates that the ALJ’s finding that Plaintiff did not
15
     meet or medically equal the requirements of one of the Listing 11.11 categories—
16
     namely, disorganization of motor function in two extremities that resulted in an
17

18

19
     contralateral was negative on the left and the right straight leg raises were
20
     negative).
21
     45   20 C.F.R. pt. 404, Subpt. P., app. 1, § 11.11.
22
     46   AR 24.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
      Case 4:20-cv-05040-EFS          ECF No. 21    filed 03/17/21   PageID.928 Page 13 of 24




1    extreme limitation in one of the identified abilities—is a rational finding supported
2    by substantial evidence.
3
                3.    Listing 1.02A
4
                Listing 1.02A is 1) “[c]haracterized by gross anatomical deformity47 . . . and
5
     chronic joint pain and stiffness with signs of limitation of motion or other abnormal
6
     motion of the affected joint(s),” 2) “findings on appropriate medically acceptable
7
     imaging of joint space narrowing, bony destruction, or ankylosis of the affected
8
     joints,” and 3) “[i]nvolvement of one major peripheral weight-bearing joint . . .
9
     resulting in inability to ambulate effectively.”48 One is unable to ambulate
10
     effectively if she has “impairment(s) that interfere[] very seriously with the
11
     individual’s ability to independently initiate, sustain, or complete activities.”49
12
     Examples of ineffective ambulation include:
13
                the inability to walk without the use of a walker, two crutches or two
                canes, the inability to walk a block at a reasonable pace on rough or
14
                uneven surfaces, the inability to use standard public transportation, the
                inability to carry out routine ambulatory activities, such as shopping
15
                and banking, and the inability to climb a few steps at a reasonable pace
                with the use of a single hand rail.50
16

17
     47   20 C.F.R. Pt. 404, Subpt. P, app. 1, § 1.02 (offering the following examples for a
18
     gross anatomical deformity: subluxation, contracture, bony or fibrous ankylosis, or
19
     instability).
20
     48   Id.
21
     49   Id. § 1.00B2b.
22
     50   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
      Case 4:20-cv-05040-EFS        ECF No. 21     filed 03/17/21   PageID.929 Page 14 of 24




1             Here, the ALJ did not articulate specific findings as to the three broad
2    criteria necessary to satisfy Listing 1.04A, instead generally stating she
3    “considered all of the listings” and finding that Plaintiff did “not meet or medically
4    equal the criteria of any listed impairments.”51 A boilerplate listings finding is not
5    per se error if the ALJ otherwise discusses the relevant evidence and makes
6    related findings to permit the Court to assess whether the ALJ’s no-listings finding
7    is supported by substantial evidence.
8             Here, although the record reflects that Plaintiff satisfies the first criteria,52
9    the Court determines that the ALJ’s discussion supports the ALJ’s no-listings
10

11
     51   AR 24.
12
     52   As a result of her post-polio myelitis, Plaintiff has a gross anatomical
13
     deformity—contracture—and chronic joint pain and stiffness with signs of
14
     limitation of motion or other abnormal motion of the affected knee and ankle joints.
15
     See, e.g., AR 28 (ALJ finding contracture in the left knee and the “longitudinal
16
     treatment records show that the claimant has experienced . . . . left lower extremity
17
     pain and weakness related to post-polio myelitis syndrome.”); AR 548
18
     (“Extremities: changes left lower extremity from her polio”); AR 549 (“slightly
19
     abnormal gait”); AR 550 (“Left lower extremity deformities [d]ue to polio”); AR 587
20
     (“She will benefit from skilled physical therapy to address postural and core muscle
21
     weakness, in addition to L LE paresis in order to improve gait mechanics and
22
     reduce pain”); AR 647 (“Muscle strength of the left leg extensors, 1/5. Left
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
      Case 4:20-cv-05040-EFS       ECF No. 21   filed 03/17/21   PageID.930 Page 15 of 24




1    finding. The Court agrees with the Commissioner that the ALJ found that
2    “Plaintiff had not shown an inability to ambulate effectively.”53 In pertinent part,
3    the ALJ stated, “In response to questions posed by the claimant’s representative at
4    the hearing, Dr. Morse noted that the claimant has weakness in her left lower
5    extremity; however, he opined she is able to ambulate at the sedentary level as
6    described above.”54 Turning to Dr. Morse’s testimony, he opined that Plaintiff could
7    do occasional stairs and should have a “limited exposure, or limited to concentrated
8    exposure to uneven terrain.”55 In arguing that the ALJ found that she was unable
9    to ambulate effectively, Plaintiff focuses on Dr. Morse’s subsequent testimony
10   wherein he stated that Plaintiff “should avoid uneven terrain, avoid even moderate
11   exposure to uneven terrain.”56 Plaintiff emphasizes the initial part of this
12

13
     dorsiflexors of the foot 1/5. Left knee with noted contracture. Left ankle with
14
     restricted ROM, reducible to 90 degrees/-1 degrees.”); AR 657 (“She does appear to
15
     have minor LT knee flexion cxr. . . Explained the purpose of the KAFO to provide
16
     stability flexion/extension and M/L stability at the knee and to reduce or prevent
17
     further knee flexion contracture.”); & AR 648 (“[P]atient does have an ankle joint
18
     contracture. . . she has a knee contracture as well.”).
19
     53   ECF No. 19 at 9 (citing AR 24).
20
     54   AR 30.
21
     55   AR 48.
22
     56   AR 50.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
      Case 4:20-cv-05040-EFS         ECF No. 21     filed 03/17/21   PageID.931 Page 16 of 24




1    statement “avoid uneven terrain”; however, when this statement is read in light of
2    Dr. Morse’s entire testimony, there is substantial evidence supporting the ALJ’s
3    finding that Dr. Morse opined that Plaintiff was ambulatory, i.e., she could walk on
4    uneven ground for a block at a reasonable pace and she could occasionally climb
5    stairs. That the ALJ crafted an RFC that restricted Plaintiff from walking on
6    uneven ground does not alter the ALJ’s finding that Plaintiff was able to ambulate
7    effectively for listings-analysis purposes. The ALJ’s ambulation finding is a
8    rational finding supported by substantial evidence considering Dr. Morse’s
9    testimony, Samantha Price, DPM’s opinion that Plaintiff was likely able to do a
10   sedentary job, the medical observations as to Plaintiff’s ambulation, and her use of
11   a brace to improve her ambulation.57
12            Plaintiff fails to establish step-three err.58
13

14
     57   AR 658-69; AR 638 (noting that KAFO brace adjustment and physical therapy
15
     would help with gait); and compare AR 363 & 365 (“Coordination and gait normal.
16
     Tandem, toe, and heel walking is normal”), AR 637, 640, & 647 (“ambulating), &
17
     AR 408 & 417 (“Normal gait”), AR 657 (“She was able to successfully don and
18
     ambulate in the KAFO”), with AR 549 (“slightly abnormal gait”), AR 587 (“antalgic
19
     pattern with ipsilateral trunk lean with L LE stance. Slight circumduction of L LE
20
     to advance L LE.”), & AR 592 & 607 (“Impaired gait”).
21
     58   Because the Listing 1.02A “inability to ambulate effectively” criteria is not
22
     satisfied, the Court need not resolve, under an equivalence analysis, whether
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
      Case 4:20-cv-05040-EFS       ECF No. 21     filed 03/17/21   PageID.932 Page 17 of 24




1    B.       Plaintiff’s Symptom Reports: Plaintiff fails to establish error.
2             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
3    symptom reports. When examining a claimant’s symptom reports, the ALJ must
4    make a two-step inquiry. “First, the ALJ must determine whether there is objective
5    medical evidence of an underlying impairment which could reasonably be expected
6    to produce the pain or other symptoms alleged.”59 Second, “[i]f the claimant meets
7    the first test and there is no evidence of malingering, the ALJ can only reject the
8    claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
9    clear and convincing reasons’ for the rejection.”60 Here, the ALJ found Plaintiff’s
10   statements concerning the intensity, persistence, and limiting effects of her
11   symptoms inconsistent with the objective findings, her presentation at
12   appointments, and her high functioning activities of daily activities.61
13            First, as to the ALJ’s finding that Plaintiff’s symptom reports were
14   inconsistent with the objective findings, symptom reports cannot be solely
15   discounted on the grounds that they were not fully corroborated by the objective
16

17
     medically acceptable imaging of joint space narrowing, bony destruction, or
18
     ankylosis of the affected joints was not needed to satisfy Listing 1.02A.
19
     59   Molina, 674 F.3d at 1112.
20
     60   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
21
     F.3d at 1036).
22
     61   AR 29.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
      Case 4:20-cv-05040-EFS        ECF No. 21    filed 03/17/21   PageID.933 Page 18 of 24




1    medical evidence.62 However, objective medical evidence is a relevant factor in
2    considering the severity of the reported symptoms.63 Here, the ALJ highlighted
3    that the medical records did not show edema or vascular insufficiency of Plaintiff’s
4    lower extremities, which was inconsistent with her reported need to elevate her
5    legs twice a day because of swelling in her knees or legs.64 In June 2017, Plaintiff
6    complained of edema in her feet during a medical appointment, a condition she
7    reported as new and that it was relieved by elevation.65 However, subsequent
8

9

10   62   See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

11   63   Objective medical evidence means signs, laboratory findings, or both. 20 C.F.R.

12   §§ 404.1502(f), 416.902(k). In turn, “signs” is defined as:

13            one or more anatomical, physiological, or psychological abnormalities
              that can be observed, apart from [the claimant’s] statements
14            (symptoms). Signs must be shown by medically clinical diagnostic
              techniques.
15
     Id. §§ 404.1502(g), 416.902(l). Evidence obtained from the “application of a
16
     medically acceptable clinical diagnostic technique, such as evidence of reduced joint
17
     motion, muscle spasm, sensory deficits, or motor disruption” is considered objective
18
     medical evidence. 3 Soc. Sec. Law & Prac. § 36:26, Consideration of objective
19
     medical evidence (2019).
20
     64   AR 29 (see, e.g., AR 362, 426, 432, 438, 538, 611, 637, 744, 763, 767, & 777 (no
21
     edema or swelling in knees noted)).
22
     65   AR 738.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
      Case 4:20-cv-05040-EFS       ECF No. 21   filed 03/17/21     PageID.934 Page 19 of 24




1    medical records did not indicate that edema continued.66 Accordingly, the ALJ’s
2    finding that Plaintiff’s complaints of persistent edema for which she would need to
3    raise her legs during the work day were inconsistent with the objective medical
4    findings is rational and supported by substantial evidence.
5             The ALJ also found that Plaintiff’s gait was generally noted as normal or
6    slightly abnormal, which the ALJ found inconsistent with Plaintiff’s reported
7    severe difficulties walking due to pain and numbness in her left lower extremity.
8    There was conflicting medical evidence as to Plaintiff’s gait, which was sometimes
9    noted as normal and other times noted as impaired.67 It is the ALJ’s role to weigh
10   conflicting medical evidence and the ALJ’s finding that Plaintiff’s severe difficulties
11   walking inconsistent with the medical observations and findings is supported by
12   substantial evidence. Moreover, the ALJ highlighted that Plaintiff was fitted for a
13   knee ankle foot orthosis (KAFO) in April 2017, which helped alleviate Plaintiff’s
14

15

16
     66   See, e.g., AR 758.
17
     67   Compare AR 363 & 365 (“Coordination and gait normal. Tandem, toe, and heel
18
     walking is normal”), AR 637, 640, & 647 (“ambulating), & AR 408 & 417 (“Normal
19
     gait”), with AR 587 (“antalgic pattern with ipsilateral trunk lean with L LE stance.
20
     Slight circumduction of L LE to advance L LE.”), AR 592 & 607 (“Impaired gait”)
21
     AR 549 (“slightly abnormal gait”). See also AR 658-59 (Podiatrist’s opinion that
22
     Plaintiff would have less difficulty with a sedentary job).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
      Case 4:20-cv-05040-EFS       ECF No. 21   filed 03/17/21   PageID.935 Page 20 of 24




1    overloading syndrome which had contributed to her gait problems.68 The ALJ also
2    highlighted that the medical records noted Plaintiff presented in no acute distress,
3    which was contrary to her allegation that she suffers from chronic pain that limits
4    her ability to stand, walk, and sit.69 The ALJ’s rational findings that Plaintiff’s
5    reported pain, gait, and edema complaints were inconsistent with the objective
6    findings is supported by substantial evidence and were relevant to the ALJ’s
7    assessment of Plaintiff’s symptom reports. Yet, the ALJ rationally found that
8    Plaintiff’s ability to walk was limited to some extent and limited Plaintiff to
9    sedentary work that did not involve walking on uneven ground.
10            Second, the ALJ discounted Plaintiff’s reported symptoms because they were
11   inconsistent with her presentation at appointments. An ALJ may discount a
12   claimant’s symptom reports if the claimant’s statements and presentation during
13   medical appointments are inconsistent with statements during the disability
14

15

16
     68   AR 28 (citing AR 657 (“She was able to successfully don and ambulate in the
17
     KAFO”); see also AR 638 (noting that KAFO brace adjustment and physical
18
     therapy would help with gait). The effectiveness of treatment is a relevant factor in
19
     determining the severity of a claimant’s symptoms. 20 C.F.R. §§ 404.1529(c)(3),
20
     416.913(c)(3); see Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th
21
     Cir. 2006); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008).
22
     69   AR 29 (citing AR 538-50, 592-99, & 607-35).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
      Case 4:20-cv-05040-EFS       ECF No. 21       filed 03/17/21   PageID.936 Page 21 of 24




1    proceeding.70 Here, the ALJ noted that Plaintiff did not report leg or joint swelling
2    during medical appointments.71 The ALJ also noted during Plaintiff’s monthly pain
3    management visits from 2015 to 2017 she reported her pain and ability to function
4    was controlled by the stable medication regimen.72 This record provides substantial
5    evidence supporting the ALJ’s finding that Plaintiff reported more severe
6    symptoms during the disability process than she presented with at her medical
7    appointments. This was a clear and convincing reason to discount Plaintiff’s
8    reported disability symptoms.
9             Finally, the ALJ discounted Plaintiff’s symptom reports because they were
10   inconsistent with her high-functioning activities of daily living.73 If a claimant can
11   spend a substantial part of the day engaged in pursuits involving the performance
12   of exertional or non-exertional functions, the ALJ may find these activities
13   inconsistent with the reported disabling symptoms.74 The ALJ highlighted that
14

15
     70   See, e.g., Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (The ALJ may
16
     consider “ordinary techniques of credibility evaluation,” such as reputation for
17
     lying, prior inconsistent statements concerning symptoms, and other testimony
18
     that “appears less than candid.”).
19
     71   AR 29 (citing AR 743, 763, 767, & 775).
20
     72   AR 28 (citing AR 538-40, 546, & 635).
21
     73   AR 29.
22
     74   Molina, 674 F.3d at 1113.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
      Case 4:20-cv-05040-EFS       ECF No. 21      filed 03/17/21   PageID.937 Page 22 of 24




1    Plaintiff used her exercise bike, spent time cleaning her house, shopped for
2    groceries and household items, took her children to the park and pool, prepared
3    simple meals, and helped her children get ready for school.75 The Court need not
4    decide whether Plaintiff’s deemed high-functioning activities of daily living
5    constitute a clear and convincing reason to discount Plaintiff’s symptoms. The ALJ
6    offered another supported reason for discounting Plaintiff’s symptoms—that her
7    presentation at medical appointments was inconsistent with her disability
8    statements—along with the finding that Plaintiff’s reported symptoms were
9    inconsistent with the objective findings.76
10            In summary, Plaintiff fails to establish the ALJ erred by discounting her
11   symptom reports.
12   C.       Lay Witness: Plaintiff fails to establish error.
13            The ALJ discounted Plaintiff’s sister’s statements77 because her statements
14   were based on infrequent lay observation of Plaintiff and they were consistent with
15

16
     75   AR 25-26 & 29-30.
17
     76   See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir.
18
     2008); Molina, 674 F.3d at 1115 (“[S]everal of our cases have held that an ALJ’s
19
     error was harmless where the ALJ provided one or more invalid reasons for
20
     disbelieving a claimant’s testimony, but also provided valid reasons that were
21
     supported by the record.”).
22
     77   AR 290-97.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
      Case 4:20-cv-05040-EFS        ECF No. 21     filed 03/17/21   PageID.938 Page 23 of 24




1    Plaintiff’s own subjective complaints, which were discounted as discussed above.78
2    “Testimony by a lay witness provides an important source of information about a
3    claimant’s impairments, and an ALJ can reject it only by giving specific reasons
4    germane to each witness.”79 Here, the ALJ’s decision to discount the sister’s
5    statements is rational and supported by substantial evidence. The sister has lived
6    in a different state than Plaintiff since 2000, visiting her only once a year. That the
7    sister had infrequent interaction and observation of her sister’s physical abilities
8    and activities was a germane and specific reason to discount the sister’s
9    statements. Moreover, on this record, it was a germane reason to discount the
10   sister’s statements for the same reasons the ALJ discounted Plaintiff’s reported
11   symptoms.80
12            Plaintiff fails to establish err by the ALJ.
13   D.       RFC: Plaintiff fails to establish error.
14            Plaintiff argues the ALJ failed to properly include her reported need to
15   elevate her legs twice a day for thirty minutes at a time and be absent one day or
16   more per month into the RFC. “[T]he ALJ is responsible for translating and
17

18
     78   AR 32.
19
     79   Regennitter v. Comm’r, 166 F.3d 1294, 1298 (9th Cir. 1999).
20
     80   See Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009). As
21
     noted above, the Court is not determining whether the ALJ’s proffered high-
22
     functioning-activities-of-daily-living reason is supported by substantial evidence.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
      Case 4:20-cv-05040-EFS       ECF No. 21    filed 03/17/21   PageID.939 Page 24 of 24




1    incorporating clinical findings into a succinct RFC.”81 Plaintiff’s RFC argument
2    merely restates Plaintiff’s earlier allegations of error, which are not supported by
3    the record. Accordingly, the ALJ’s hypothetical and RFC properly accounted for the
4    limitations supported by the record.82
5    E.       Conclusion
6             Accordingly, IT IS HEREBY ORDERED:
7             1.    Plaintiff’s Motion for Summary Judgment, ECF No. 17, is DENIED.
8             2.    The Commissioner’s Motion for Summary Judgment, ECF No. 19, is
9                   GRANTED.
10            3.    The Clerk’s Office shall enter JUDGMENT in favor of Defendant.
11            4.    The case shall be CLOSED.
12            IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
13   provide copies to all counsel.
14            DATED this 17th day of March 2021.
15
                                     s/Edward F. Shea _____________
16                                     EDWARD F. SHEA
                               Senior United States District Judge
17

18

19
     81   Rounds v. Comm’r Soc. Sec. Adm., 807 F.3d 996, 1006 (9th Cir. 2015).
20
     82   See Magallanes v. Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989) (holding it is
21
     proper for the ALJ to limit a hypothetical to those restrictions supported by
22
     substantial evidence in the record).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
